United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-1887
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Gordon P. Grant,                          *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: August 20, 2010
                                 Filed: August 24, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Pursuant to a written plea agreement, Gordon Grant pleaded guilty to using file-
sharing programs to publish notices over the internet offering to display, distribute,
and/or reproduce child pornography, in violation of 18 U.S.C. § 2251(d)(1)(A) and
(e) (Count 1); attempting to distribute child pornography over the internet, in violation
of 18 U.S.C. § 2252(a)(2) and (b)(1) (Count 2); receiving child pornography over the
internet, in violation of section 2252(a)(2) and (b)(1) (Count 3); and possessing one
or more child-pornography films and other matter that had been transported in
interstate commerce, or had been produced using materials transported in interstate
commerce, in violation of section 2252(a)(4)(B) and (b)(2) (Count 4). The district
court1 imposed concurrent prison sentences--the statutory maximum for each count--
of 30 years (Count 1), 20 years (Counts 2 and 3), and 10 years (Count 1). On appeal,
Grant’s counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is unreasonably harsh.

       Grant’s written plea agreement contains an appeal waiver pursuant to which he
waived his right to appeal or collaterally attack a finding of guilt on any ground except
ineffective assistance of counsel or prosecutorial misconduct; and also waived his
right to appeal his sentence, directly or collaterally, on any ground except (1)
ineffective assistance, (2) prosecutorial misconduct, or (3) an illegal sentence,
meaning a sentence that exceeds the statutory maximum. We will enforce the appeal
waiver. The record shows that Grant pleaded guilty voluntarily and with full
knowledge of the appeal waiver, his concurrent sentences do not exceed the applicable
statutory maximums, the Anders brief argument is covered by the appeal waiver, and
no miscarriage of justice would result from enforcing the waiver. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (enforceability of appeal
waiver).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we grant counsel’s motion to withdraw, we deny Grant’s
motion for new appointed counsel, and we dismiss this appeal.
                     ______________________________




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                          -2-